                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 UNITED STATES OF AMERICA,                              CR 14–48–M–DLC

                      Plaintiff,
                                                              ORDER
        vs.

 ELIZABETH LOU FELT,

                      Defendant.

      United States Magistrate Judge Jeremiah C. Lynch entered Findings and

Recommendation in this matter on March 25, 2019. Neither party objected and

therefore they are not entitled to de novo review of the record. 28 U.S.C. §

636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge Lynch recommended this Court accept Elizabeth Lou Felt’s guilty

plea after Felt appeared before him pursuant to Federal Rule of Criminal

Procedure 11, and entered a plea of guilty to the offense of theft of government

                                           1
property in violation of 18 U.S.C. § 641 as set forth in the Indictment.

      I find no clear error in Judge Lynch’s Findings and Recommendation (Doc.

26), and I adopt them in full, including the recommendation to defer acceptance of

the Plea Agreement until sentencing when the Court will have reviewed the Plea

Agreement and Presentence Investigation Report.

      Accordingly, IT IS ORDERED that Elizabeth Lou Felt’s motion to change

plea (Doc. 20) is GRANTED and Elizabeth Lou Felt is adjudged guilty as charged

in the Indictment.

      DATED this 10th day of April, 2019.




                                          2
